DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues that MIB does not disclose an actuator that moves lights. Examiner respectfully disagrees. MIB on page 2 discloses that “This could be because the audience can actually see the moving heads….if scrollers are involved.” MIB discloses scrollers and moving head which correlates to the actuators that move the lights. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance applicant argues that MIB and Harris do not disclose operating a motor based on noise values. However the rejection of claim 1 is a combination of the two reference and MIB discloses the light control system with actuating lights and Harris discloses a noise producing function is controlled as a function of measured ambient noise level. MIB mentions moving light slowly to reduce noise. Harris controlling a function that causes noise to be dependent on ambient noise. At the time of the invention it would be obvious to use the method of running a noisy function to reduce noise as disclosed in Harris to the system of MIB that also produces noise to create an efficient system where one could run the noise producing function when the ambient noise blocked the noise to as . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous “Move in Black (MIB)” view of Harris (US2011/080098 A1).
Regarding claim 1, MIB discloses a method for controlling a lighting system using a lighting control console, wherein digital adjusting commands are generated in the lighting control console(page 2 dialog box allows user to input command for a lighting control console), which digital adjusting commands are transmitted to at least one of a plurality of lighting devices of the lighting system via data links(inherently data links are used to transmit the user instructions to the lighting devices), wherein one light effect can in each case be generated by actuating the at least one of the plurality of lighting devices(changing light positions with scrollers or moving heads page 2), and wherein a position of at least one of the plurality of lighting devices can be adjusted using at least one actuator to move the at least one of the 
having the following method steps(changing light positions with scrollers or moving heads page 2), a) switching off the at least one of the plurality of lighting devices under program control such that the at least one of the plurality of lighting devices generates no light effect(move in black page 2); b) driving the actuator, under program control, for moving towards the next predefined position of the lighting device(; c) switching on the lighting device, under program control, for generating a light effect in the position to which it has been moved(move in black page 1 and 2 and description in page 2 paragraph 2 of application where the light is moved in black and done slowly to reduce noise);
and wherein the adjustment of the lighting device by driving it using the assigned actuator is started, irrespective of the measured ambient noise level, at a point of time calculated by the travel time that is needed to move the at least one of the plurality of lighting devices moving to the next switching-on position of the at least one of the plurality of lighting device under program control(MID discloses when the cues are close together the actuators are moved right after each other or after a set wait irrespective of noise Move in Black page 2 “ You may do the whole thing in zero time if Cue 10 follows on from Cue 9 in a  hurry”).
MIB does not disclose wherein the ambient noise level is measured using a microphone, the at least one of the plurality of lighting devices being adjusted by driving it with the assigned actuator as a function of the measured ambient noise level.
Harris discloses ambient noise level is measured using a microphone (109, 131), a noise producing function is controlled as a function of the measured ambient noise level (fan turn off when ambient noise level is not above a certain level [0021-4]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to adjust the noise producing actuator of MIN as a function of ambient noise since reducing noise by reducing the function of a noise producing element dependent on ambient noise level is disclosed in Harris and would allow for efficiently running of the device and reducing noise. 
Regarding claim 2, MIB discloses the method according to claim 1, wherein the adjustment of the lighting device by driving it using the assigned actuator is only started after the measured ambient noise level has exceeded a predetermined noise threshold(Harris: turn off noisy element when ambient noise level is not above a certain level [0021-4]).
Regarding claim 4, MIB discloses the method according to any one of claims 1, wherein multiple program steps of a lighting program are run between the lighting device being switched off under program control and the lighting device being switched on under program control(many differ cues page 1-2), an adjustment of the lighting device by driving it using the assigned actuator irrespective of the measured ambient noise level being precluded for at least one program step under program control(waiting a fade time or a second before moving the light page  2 and 3).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844